Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Response to Amendment
Applicant's amendments, filed May 31, 2022 are respectfully acknowledged and have been fully considered.	
Claims 1, 9-11, and 21 are amended. Claims 8, 19, and 22 are cancelled.	
Claims 1-4, 6, 7, 9-11, 14-18, 20, and 21 are pending.
Claim Rejections - 35 USC § 112
The amendments to Claim 14 addressing 35 U.S.C. 112(b) issues are respectfully acknowledged, and the corresponding rejection of Claim 14 is withdrawn.

Response to Arguments
3.	In view of the Applicant’s amendments and remarks, filed May 31, 2022, the rejections of independent claims 1 and 21 are withdrawn. The rejections of claims 2-4, 6, 7, 9-11, 14-18, and 20 are withdrawn based upon their dependence on their allowable base claims.
Allowable Subject Matter
4. 	After an examination of the present application, in view of the amendments and remarks filed May 31, 2022, and based on an updated, thorough search of the prior art of record, Claims 1-4, 6, 7, 9-11, 14-18, 20, and 21 are found to be in condition for allowance.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1:
	While closest prior art Werner (20050162265 A1) and Howard (20120306641 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "wherein communication links of the communications system are established by a smartphone” in combination with all other limitations of the claim.

Claim 21:
	While closest prior art Werner (20050162265 A1) and Howard (20120306641 A1) teach portions of the limitations of independent Claim 21, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 21, namely “wherein the keycoded wireless signal is based on the license plate of the vehicle” in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624